Citation Nr: 0207556	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  98-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel




INTRODUCTION

The veteran had active service from January 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a statement dated in October 2000, the veteran withdrew his 
claims for increased ratings for hearing loss, tinnitus, and 
flat feet.


FINDING OF FACT

The veteran's low back strain with degenerative joint disease 
is manifested by moderate limitation of motion of the lumbar 
spine; but without severe limitation of motion or evidence of 
invertebral disc syndrome with severe recurring attacks with 
intermittent relief.


CONCLUSION OF LAW

The criteria for an increased rating to 20 percent, but no 
higher, for the veteran's low back strain with degenerative 
joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At his June 1997 VA examination, the veteran reported pain as 
lumbosacral in origin with no radiation, which worsened with 
prolonged sitting and standing.  Over the years, the veteran 
noticed progression of the symptoms.  He indicated that he 
was prescribed Cyclobenzaprine, which relieved his pain.  The 
veteran denied weakness or numbness of both lower extremities 
and there was no bladder or bowel dysfunction.

According to the report of the June 1997 examination, the 
veteran had no paraspinal muscle atrophy or spasm.  No spinal 
deformities were noted.  Lumbar forward flexion was to 65 
degrees and extension was to 35 degrees.  Lateral bending was 
to 55 degrees.  Manual muscle testing revealed no focal 
weakness.  Sensation and proprioception were intact.  He 
could perform toe and heel walking with no difficulty.  Deep 
tendon reflexes 2+ and symmetrical.  Straight leg raising was 
negative while Faber's test was positive bilaterally.  Direct 
tenderness was noted on palpation of both sacroiliac joints.  
The impression was mechanical low back strain secondary to 
degenerative joint disease at L1-L2 level with mild lumbar 
scoliosis.  There was no weakness, fatigue or incoordination 
noted on examination.  With flare-ups the examiner was unable 
to quantify any loss of range of motion since the veteran was 
presently not having one.  X-rays revealed early minimal 
degenerative changes with osteophyte formation at the level 
of L1-L2 with mild lumbar scoliosis.

June 1997 VA outpatient treatment records show the veteran 
complaining of chronic low back pain across both sides, which 
he described as pressure.  The veteran indicated that on a 
scale from 0 to 10 his pain was an 8.  Range of motion was 
limited slightly in rotation otherwise normal.  A VA x-ray 
dated June 1999 revealed scoliosis and degenerative change 
with no significant change compared with June 1997 x-rays.

At his February 2000 VA examination, the veteran reported his 
pain as non-radiating and located at the left lower 
paraspinal area.  He did not describe any sciatic-type 
shooting pain down his lower limbs, no bowel or bladder 
incontinence, no numbness or tingling in his bilateral lower 
extremities and he described no weakness in any of his muscle 
groups in his bilateral lower limbs.  The veteran reported 
difficulty with bending, with lifting objects, with 
squatting, and also with prolonged sitting and walking.  

The examination showed some point tenderness at the left 
lumbar paraspinal areas with deep palpation.  Negative 
straight leg test bilaterally.  Range of motion of the lower 
back lumbar spine was 90 degrees of forward flexion, 30 
degrees of extension, 45 degrees of lateral rotation 
bilaterally, and 35 degrees of lateral flexion bilaterally.  
The veteran's strength bilaterally was 5/5 in bilateral lower 
limb in all muscle groups.  His reflexes were 2+ in bilateral 
lower limbs and distal sensation was intact to light touch.  

A radiology report from Slocum-Dickson Medical Group P.C., 
dated May 2000 revealed lumbar vertebral bodies to be normal 
in overall height and to be without any evidence of recent 
fracture, compression deformity or bony destruction.  AP view 
demonstrated curvature with rotation convex towards the 
veteran's left.  Mild to moderately advanced degenerative 
subchondral and marginal bony changes were demonstrated.  The 
L1-L2, L2-L3, L3-L4, and L5-S1 intervertebral disc spaces 
were narrowed, consistent with disc degeneration.

At his June 2001 VA examination, the veteran reported 
intermittent low back pain and indicated that if he stands 
for greater than 10 minutes, drives for greater than three-
quarters of an hour or sits in a chair for greater than three 
quarters of an hour.  The veteran also noted an occasional 
numbness down the posterior thigh that occurred with 
prolonged sitting.  He indicated that he had some physical 
therapy in Utica for his with minimal results.  The veteran 
denied bowel or bladder problems, no numbness or weakness, 
recent trauma or temperatures.

The examination showed no atrophy or fasciculations of the 
lower extremities.  Sensory test showed sensation intact to 
touch and pinprick throughout both lower extremity 
dermatomes.  The veteran noted some slight what he called 
little difference between sensory testing of the left and 
right thigh with the left thigh slightly less.  The veteran 
sat-stood slowly.  He walked with a symmetric gait with 
bilateral pes planus.  Back examination showed forward range 
of motion 0-40 degrees, extension 0-5 degrees, lateral 
bending 0-20 degrees in each direction.  No point tenderness 
noted on spinous processes or SI joint.  Straight leg raise 
was negative.  Fabere test was negative.  The examiner noted 
x-ray results from June 1999.  June 2001 x-rays showed early 
degenerative disc disease L1-2.  Slight levo-totoscoliosis 
upper lumbar spine.  Moderate osteophytes, concavity of the 
curve centered at L2.  No fracture or destructive lesion 
seen.  

The examiner noted that there was no clear evidence of an 
active radiculopathy on the examination.  It was possible 
that the veteran's sensory complaints with long-sitting or 
standing may represent nerve compression, however, he noted, 
that the veteran would need to be seen when these symptoms 
were active to evaluate this problem.  Any weakened motion, 
incoordination or fatigability was noted in this examination, 
but these factors could not be quantified in terms of 
additional loss of range of motion without prolonged 
provocation testing.  With flare-ups, it was likely range of 
motion would be further restricted, but it was not possible 
to accurately estimate the additional loss of range of motion 
without examining the veteran at this time.


Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001) and implementing 
regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated June 
1997, February 2000, and June 2001; VA outpatient treatment 
records dated June 1996 to February 2002; radiology report 
from Slocum-Dickson Medical Group P.C. dated May 2000.  The 
issue was also remanded for further development in October 
1999.  No additional pertinent evidence has been identified 
by the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation for the disability at issue.  The 
discussion in the statement of the case and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Thus, although the claim was developed 
before the effective date of the VCAA, the veteran has been 
made aware of the evidence and information necessary to 
substantiate his claim, and he has been made aware of VA's 
role in assisting in the development of the claim.  
Accordingly, there is no reasonable possibility that further 
development would aid in substantiating the claim and a 
remand is not necessary.  38 U.S.C.A. §§ 5103, 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's low back strain with degenerative disc disease 
has been evaluated by the RO under Diagnostic Code 5295, 
lumbosacral strain.  Under that diagnostic code a 10 percent 
rating is assigned with characteristic pain on motion.  A 20 
percent rating is assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned when it 
is severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of the lumbar spine, a 20 percent 
rating is assigned for moderate limitation of the lumbar 
spine, and a 40 percent rating is assigned for severe 
limitation of motion of the lumbar spine.  

Under Diagnostic Code 5293, pertaining to intervertebral 
syndrome, a rating of 10 percent is assigned where there is 
evidence of mild intervertebral disc syndrome, a rating of 20 
percent is assigned where there is evidence of intervertebral 
disc syndrome with moderate recurring attacks, a rating of 40 
percent rating is assigned where there is evidence of 
invertebral disc syndrome with severe recurring attacks with 
intermittent relief.  A rating of 60 percent, the highest 
rating for invertebral disc syndrome, requires a pronounced 
invertebral disc disorder, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 


Analysis

Based on the evidence of record, the manifestations of the 
veteran's disability are consistent with the criteria for 
rating limitation of motion of the lumbar spine.  Moreover, 
the objective medical evidence supports a finding of a 
moderate disability.  A June 2001 VA examination showed range 
of motion of the lumbar spine was forward range of motion 0-
40 degrees, extension 0-5 degrees, lateral bending 0-20 
degrees in each direction. June 2001 x-rays showed early 
degenerative disc disease L1-2.  Slight levo-totoscoliosis 
upper lumbar spine.  Moderate osteophytes, concavity of the 
curve centered at L2.  In addition, the examiner noted that 
with flare-ups, it was likely range of motion would be 
further restricted and it was possible that the veteran's 
sensory complaints with long-sitting or standing may 
represent nerve compression.  A 20 percent disability 
evaluation under Diagnostic Code 5292 more appropriately 
reflects the functional impairment experienced by the 
veteran.

A rating greater than 20 percent under Diagnostic Code 5292 
is not warranted for the veteran's lumbar spine disability on 
the basis of limitation of motion as there is no clinical 
evidence of severe limitation of motion of the lumbar spine.

Because the clinical findings pertaining to the veteran's 
lumbar spine do not indicate severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the criteria for a 40 percent rating for the lumbar 
spine disability under Diagnostic Code 5295 are not met.

The clinical findings in this case indicate that the veteran 
has mild to moderately advanced degenerative subchondral and 
marginal bony changes and disc space narrowing of L1-L2, L2-
L3, L3-L4, and L5-S1, which results in moderate 
intervertebral disc syndrome with recurring attacks.  
Therefore, his lumbar spine disability satisfies the criteria 
for the assignment of a 20 percent rating under Diagnostic 
Code 5193.  However, the lumbar spine disability is not shown 
to be manifested by severe disc disease resulting in 
recurring attacks with intermittent relief so as to warrant a 
rating greater than 20 percent under Diagnostic Code 5293.

The 20 percent evaluation assigned under Diagnostic Code 5292 
takes into account the functional limitation due to pain, in 
particular the veteran's limited back motion due to pain.  
See VAOPGCPREC 36-97.  Other factors listed in 38 C.F.R. 
§ 4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse such that would warrant a rating in excess 
of that currently assigned have not been demonstrated.

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's low back disability is not so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  
38 C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted 20 percent rating assigned accounts 
for what is considered to be the average impairment of 
earning capacity for veterans with severe limitation of the 
lumbar spine.  In sum, the regular schedular criteria are 
shown to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

The veteran is awarded an increased rating, to 20 percent and 
no higher, for his service connected low back strain with 
degenerative joint disease.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

